DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-20 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 20 of U.S. Patent No. 10,925,675 in view of Charles [US 2014/0005484 A1] in further view of Perreault [US 2009/0128926 A1]. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 1 below.
Table 1: U.S. Application No. 17/805,771 Claims vs. U.S. Patent No. 10,925,675 Claims
Instant Application No. 17/805,771 Claims (Difference Emphasis Added)
U.S. Patent No. 10,925,675 Claims (Difference Emphasis Added)
1. An intraoperative optical imaging system for imaging a target during a medical procedure, the intraoperative optical imaging system comprising: an optical assembly comprising at least one moveable zoom optic and at least one moveable focus optic and having an aperture; 5a zoom actuator for positioning the at least one moveable zoom optic; a focus actuator for positioning the at least one moveable focus optic; a controller for independently controlling the at least one moveable zoom optic and the at least one moveable focus optic by respectively using the zoom actuator and the focus actuator in response to received control input; and 10a camera for capturing an image of the target from the optical assembly, each of the at least one moveable zoom optic and the at least one moveable focus optic comprising at least one independently moveable lens operably coupled with a linear stage and a conveyer system operably coupled with the zoom actuator and the focus actuator for respectively controlling positioning the least one moveable zoom optic and the at least one moveable focus optic, the linear stage comprising a 15linear guide and a guide actuator, and the conveyer system comprising a conveyor belt mechanism, and the conveyer system operably coupled with the zoom actuator and the focus actuator for respectively controlling positioning the at least one moveable zoom optic and the at least one moveable focus optic, at least one of the zoom actuator and the focus actuator comprising at least one of a shape-changing material and a smart material, and 20the optical imaging system configured to automatically autofocus to a predetermined point relative to a medical instrument only after a time lag, whereby erroneous focus change is avoided.

2. The optical imaging system of claim 1, wherein the aperture is adjustable, wherein the optical imaging system is further configured to: operate at a minimum working distance from the target, the minimum working distance defined between the aperture of the optical assembly and the target; automatically change between different autofocus modes; autofocus through a predefined depth range; capture focused images at different depths through the predefined depth range; mount in relation to a moveable support structure; and one of automatically autofocus to a predetermined point relative to the medical instrument and automatically autofocus to a predetermined point relative to the medical instrument only if a focus point, relative to the medical instrument, is within a field of view of the optical imaging system, whereby unintentional focus change is avoided, and wherein the controller is configured to: determine the minimum working distance by receiving information from a navigation system external to the optical imaging system, the information comprising information relating to a position and an orientation of a positioning system and information relating to a position and an orientation of the medical instrument by using a machine vision component; and determine a desired position of the focus optics based on the minimum working distance, and control the focus actuator to position the focus optics at the desired position.
1. An optical imaging system for imaging a target during a medical procedure, the system comprising: an optical assembly comprising moveable zoom optics and moveable focus optics and having an aperture; a zoom actuator for positioning the zoom optics; a focus actuator for positioning the focus optics; a controller for controlling the zoom actuator and the focus actuator in response to received control input; and a camera for capturing an image of the target from the optical assembly, wherein the aperture is adjustable, wherein each of the zoom optics and the focus optics comprises a plurality of independently moveable lenses operably coupled with a linear stage and a conveyor system operably coupled with the zoom actuator and the focus actuator for respectively controlling positioning the zoom optics and the focus optics, the linear stage comprising a linear guide and a guide actuator, and the conveyer system comprising a conveyor belt mechanism, and the conveyor system operably coupled with the zoom actuator and the focus actuator for respectively controlling positioning the zoom optics and the focus optics, wherein the zoom optics and the focus optics are independently moveable by the controller using the zoom actuator and the focus actuator, respectively, wherein the optical imaging system is configured to: operate at a minimum working distance from the target, the minimum working distance defined between the aperture of the optical assembly and the target, automatically autofocus to a predetermined point relative to a medical instrument only after a time lag, whereby erroneous focus change is avoided, automatically change between different autofocus modes, autofocus through a predefined depth range, and capture focused images at different depths through the predefined depth range, and wherein the controller is configured to: determine the minimum working distance by receiving information from a navigation system external to the optical imaging system, the information comprising information relating to a position and an orientation of a positioning system and information relating to a position and an orientation of the medical instrument by using a machine vision component, determine a desired position of the focus optics based on the minimum working distance, and control the focus actuator to position the focus optics at the desired position.

2. The optical imaging system of claim 1, wherein the optical imaging system is configured to mount in relation to a moveable support structure, and wherein the optical imaging system is configured to one of automatically autofocus to the predetermined point relative to the medical instrument and automatically autofocus to the predetermined point relative to the medical instrument only if a focus point, relative to the medical instrument, is within a field of view of the optical imaging system, whereby unintentional focus change is avoided.
3. The optical imaging system of claim 2, wherein the optical imaging system further comprises a support connector configured to removably mount the optical imaging system in relation to the moveable support structure.
3. The optical imaging system of claim 2, wherein the optical imaging system further comprises a support connector configured to removably mount the optical imaging system in relation to the moveable support structure.
4. The optical imaging system of claim 2, wherein the moveable support structure comprises at least one of: a robotic arm, a manually operated support arm, and a moveable support frame.
4. The optical imaging system of claim 2, wherein the moveable support structure comprises at least one of: a robotic arm, a manually operated support arm, and a moveable support frame.
5. The optical imaging system of claim 2, further comprising a manual release button configured to enable manually positioning the optical imaging system.
5. The optical imaging system of claim 2, further comprising a manual release button configured to enable manually positioning the optical imaging system.
6. The optical imaging system of claim 1, further comprising a single housing configured to accommodate at least one of: the optical assembly, the zoom actuator, the focus actuator, and the camera, wherein the housing is further configured to accommodate the controller.
6. The optical imaging system of claim 1, further comprising a single housing configured to accommodate at least one of: the optical assembly, the zoom actuator, the focus actuator, and the camera, wherein the housing is further configured to accommodate the controller.
7. The optical imaging system of claim 1, wherein the controller is configured to communicate with a processor, the controller responsive to control input received from the processor via a user interface.
7. The optical imaging system of claim 1, wherein the controller is configured to communicate with a processor, the controller responsive to control input received from the processor via a user interface.
8. The optical imaging system of claim 1, wherein the controller is configured to communicate with a processor, the controller responsive to control input received from the processor via an input system.
8. The optical imaging system of claim 1, wherein the controller is configured to communicate with a processor, the controller responsive to control input received from the processor via an input system.
9. The optical imaging system of claim 1, further comprising a three-dimensional (3D) camera configured to capture 3D information of the target, wherein the 3D camera is configured to automatically focus through a predefined depth range and automatically capture a plurality of focused images corresponding to a plurality of depths through the depth range, wherein the imaging system is configured 5to generate a depth map based on the plurality of focused images corresponding to the plurality of depths through the depth range, wherein the depth map provides focused views of the field of view, corresponding to the plurality of depths through the depth range, and wherein the depth map comprises at least one of contours, color-coding, and any other indicator of each depth of the plurality of depths.
9. The optical imaging system of claim 1, further comprising a three-dimensional (3D) camera configured to capture 3D information of the target, wherein the 3D camera is configured to automatically focus through a predefined depth range and automatically capture a plurality of focused images corresponding to a plurality of depths through the depth range, wherein the imaging system is configured to generate a depth map based on the plurality of focused images corresponding to the plurality of depths through the depth range, wherein the depth map provides focused views of the field of view, corresponding to the plurality of depths through the depth range, and wherein the depth map comprises at least one of contours, color-coding, and any other indicator of each depth of the plurality of depths.
10. The optical imaging system of claim 1, further comprising at least one linear stage mechanism configured to move at least one of the zoom optics and focus optics.
10. The optical imaging system of claim 1, further comprising at least one linear stage mechanism configured to move at least one of the zoom optics and focus optics.
11. The optical imaging system of claim 1, further comprising at least one of. a power source, a power connector configured to couple with the power source, and a light source configured to couple with the power source.
11. The optical imaging system of claim 1, further comprising at least one of: a power source, a power connector configured to couple with the power source, and a light source configured to couple with the power source.
12. The optical imaging system of claim 1, further comprising an array of trackable markers configured to track position and orientation of the optical imaging system by the navigation system.
12. The optical imaging system of claim 1, further comprising an array of trackable markers configured to track position and orientation of the optical imaging system by the navigation system. 
13. The optical imaging system of claim 2, wherein the minimum working distance comprises a range of approximately 15 cm to approximately 75 cm.
13. The optical imaging system of claim 1, wherein the minimum working distance comprises a range of approximately 15 cm to approximately 75 cm.
14. The optical imaging system of claim 1, wherein the information received from the navigation system comprises information relating to the position of the optical assembly relative to a position of the target.
14. The optical imaging system of claim 1, wherein the information received from the navigation system comprises information relating to the position of the optical assembly relative to a position of the target.
15. The optical imaging system of claim 2, wherein the optical imaging system is supported by a positioning system, wherein the information received from the navigation system comprises information relating to the position of the positioning system relative to a position of the target, and wherein the minimum working distance is determined by using a known position of the optical assembly relative to the 5position of the positioning system.  
15. The optical imaging system of claim 1, wherein the optical imaging system is supported by a positioning system, wherein the information received from the navigation system comprises information relating to the position of the positioning system relative to a position of the target, and wherein the minimum working distance is determined by using a known position of the optical assembly relative to the position of the positioning system.
16. The optical imaging system of claim 2, wherein the minimum working distance is determined as a distance between the aperture of the optical assembly and the target, the target being the focus point defined 29relative to the medical instrument having a known position and a known orientation, and wherein the information received from the navigation system comprises information relating to the known position and 5the known orientation of the medical instrument.  
16. The optical imaging system of claim 1, wherein the minimum working distance is determined as a distance between the aperture of the optical assembly and the target, the target being a focus point defined relative to the medical instrument having a known position and a known orientation, and wherein the information received from the navigation system comprises information relating to the known orientation of the medical instrument.
17. The optical imaging system of claim 1, further comprising at least one of: a memory coupled with the controller, the memory configured to store image data captured by the camera; and a wireless transceiver configured to transmit data from the optical imaging system wherein at least one of the zoom actuator and the focus actuator further comprises at least one of an electric motor, an engine, a pneumatic actuator, a hydraulic actuator, and a piezoelectric material.
17. The optical imaging system of claim 1, further comprising at least one of: a memory coupled with the controller, the memory configured to store image data captured by the camera; and a wireless transceiver configured to transmit data from the optical imaging system.
Claim 18 is the same as claim 1 but in method form.
See claim 1 above. 
19. A method of autofocusing using an intraoperative optical imaging system during a medical procedure, the method comprising: providing an intraoperative optical imaging system for imaging a target during a medical procedure, providing the intraoperative optical imaging system comprising: 5providing an optical assembly, providing the optical assembly comprising providing at least one moveable zoom optic and providing at least one moveable focus optic and having an aperture; providing a zoom actuator for positioning the at least one moveable zoom optic; providing a focus actuator for positioning the at least one moveable focus optic; 10providing a controller for independently controlling the at least one moveable zoom optic and the at least one moveable focus optic by respectively using the zoom actuator and the focus actuator in response to received control input; and providing a camera for capturing an image of the target from the optical assembly, wherein providing the zoom optics providing the focus optics comprises respectively 15providing each of the at least one moveable zoom optic and the at least one focus optic with at least one independently moveable lens operably coupled with a linear stage and a conveyer system operably coupled with the zoom actuator and the focus actuator for respectively controlling positioning the at least one moveable zoom optic and the at least one focus optic, the linear stage comprising a linear guide and a guide actuator, and the conveyer system comprising a 20conveyor belt mechanism, and the conveyer system operably coupled with the zoom actuator and the focus actuator for respectively controlling positioning the at least one moveable zoom optic and the at least one focus optic, and wherein providing at least one of the zoom actuator and the focus actuator comprises providing at least one of a shape-changing material and a smart material; and 25configuring the optical imaging system to automatically autofocus to a predetermined point relative to a medical instrument only after a time lag, whereby erroneous focus change is avoided; determining a working distance between an imaging target and the aperture; determining a desired position of the focus optics based on the working distance; and 30positioning the focus optics at the desired position.  

20. A medical system, the medical system comprising: an optical imaging system, the optical imaging system comprising: an optical assembly comprising moveable zoom optics and moveable focus optics and having an aperture; a zoom actuator configured to position the zoom optics; a focus actuator configured to position the focus optics; a controller configured to control the zoom actuator and the focus actuator in response to received control input; and a camera configured to capture an image of the target from the optical assembly; a positioning system for positioning the optical imaging system; and a navigation system for tracking each of the optical imaging system and the positioning system relative to the target, wherein the aperture is adjustable, wherein each of the zoom optics and the focus optics comprises a plurality of independently moveable lenses operably coupled with a linear stage and a conveyor system operably coupled with the zoom actuator and the focus actuator for respectively controlling positioning the zoom optics and the focus optics, the linear stage comprising a linear guide and a guide actuator, and the conveyer system comprising a conveyor belt mechanism, and the conveyor system operably coupled with the zoom actuator and the focus actuator for respectively controlling positioning the zoom optics and the focus optics, wherein the zoom optics and the focus optics are independently moveable by the controller using the zoom actuator and the focus actuator, respectively, wherein the zoom optics and the focus optics are independently moveable by the controller using the zoom actuator and the focus actuator, respectively, wherein the optical imaging system is configured to: operate at a minimum working distance from the target, the minimum working distance defined between the aperture of the optical assembly and the target, automatically change between different autofocus modes, automatically autofocus to a predetermined point relative to a medical instrument only after a time lag, whereby erroneous focus change is avoided, autofocus through a predefined depth range, and capture focused images at different depths through the predefined depth range, and wherein the controller is configured to: determine the minimum working distance by receiving information from a navigation system external to the optical imaging system, the information comprising information relating to a position and an orientation of a positioning system and information relating to a position and an orientation of the medical instrument by using a machine vision component, determine a desired position of the focus optics based on the minimum working distance, and control the focus actuator to position the focus optics at a desired position.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus, it would have been obvious to make the claim limitations in the instant application broader by removing the specific language in the U.S. Patent.
Regarding the method and system claims, they are obvious variants of each other. In fact, neither can work without the other.
Further, the U.S. Patent fails to explicitly disclose an intraoperative optical imaging system for imaging a target during a medical procedure, the intraoperative optical imaging system, at least one of the zoom actuator and the focus actuator comprising at least one of a shape-changing material and a smart material; wherein the information received from the navigation system comprises information relating to the known position and 5the known orientation of the medical instrument, wherein at least one of the zoom actuator and the focus actuator further comprises at least one of an electric motor, an engine, a pneumatic actuator, a hydraulic actuator, and a piezoelectric material; a method of autofocusing using an intraoperative optical imaging system during a medical procedure, the method comprising: providing an intraoperative optical imaging system for imaging a target during a medical procedure, providing the intraoperative optical imaging system, wherein providing at least one of the zoom actuator and the focus actuator comprises providing at least one of a shape-changing material and a smart material.
Charles discloses an intraoperative optical imaging system for imaging a target during a medical procedure ([Abstract] A surgical device includes a plurality of cameras integrated therein. The view of each of the plurality of cameras can be integrated together to provide a composite image. A surgical tool that includes an integrated camera may be used in conjunction with the surgical device. The image produced by the camera integrated with the surgical tool may be associated with the composite image generated by the plurality of cameras integrated in the surgical device. The position and orientation of the cameras and/or the surgical tool can be tracked, and the surgical tool can be rendered as transparent on the composite image. A surgical device may be powered by a hydraulic system, thereby reducing electromagnetic interference with tracking devices.), the intraoperative optical imaging system ([Abstract] A surgical tool that includes an integrated camera may be used in conjunction with the surgical device. [0459] an auto focus mechanism can be added between the sensor and the prism); wherein the information received from the navigation system comprises information relating to the known position and 5the known orientation of the medical instrument ([Abstract] The position and orientation of the cameras and/or the surgical tool can be tracked.), wherein at least one of the zoom actuator and the focus actuator further comprises at least one of an electric motor, an engine, a pneumatic actuator, a hydraulic actuator, and a piezoelectric material ([0441] In some embodiments, the imaging module 700 includes a moving element configured to adjust a position and/or orientation of one or more lens elements. For example, the moving element can include a piezo, motor, or other transducer or actuator configured to translate one or more lens elements in one or more directions.); a method of autofocusing using an intraoperative optical imaging system during a medical procedure ([Abstract] A surgical tool that includes an integrated camera may be used in conjunction with the surgical device. [0459] an auto focus mechanism can be added between the sensor and the prism), the method comprising: providing an intraoperative optical imaging system for imaging a target during a medical procedure, providing the intraoperative optical imaging system ([Abstract] A surgical device includes a plurality of cameras integrated therein. The view of each of the plurality of cameras can be integrated together to provide a composite image. A surgical tool that includes an integrated camera may be used in conjunction with the surgical device. The image produced by the camera integrated with the surgical tool may be associated with the composite image generated by the plurality of cameras integrated in the surgical device. The position and orientation of the cameras and/or the surgical tool can be tracked, and the surgical tool can be rendered as transparent on the composite image. A surgical device may be powered by a hydraulic system, thereby reducing electromagnetic interference with tracking devices.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with auto focus mechanism and explicit teachings of imaging a target in the medial procedure with the surgical device as taught by Charles. The motivation behind this modification would have been to improve visualizations systems for use during surgery [See Charles].
Perreault discloses wherein providing at least one of the zoom actuator and the focus actuator comprises providing at least one of a shape-changing material and a smart material ([0031] In one embodiment, the imaging apparatus 10 includes a Z-actuator system 18 coupled to the zoom lens 14 and configured to move the zoom lens 14 along an axis Z relative to the image pickup 16.  The Z-actuator system 18 may comprise at least one actuator comprised of a shape memory material (i.e., a shape memory actuator). The imaging apparatus 10 may also include an F-actuator system 20 coupled to the focus lens 12, and configured to move the focus lens 12 along an axis F relative to the image pickup 16. In one embodiment, the F-actuator system 20 may also comprise at least one actuator comprised of a shape memory material. As illustrated, the axis F and the axis Z are aligned in order to focus an image through the zoom lens 14 and the focus lens 12 onto the image pickup 16.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the use of shape memory material/actuator for the focus lens and the zoom lens as taught by Perreault. The motivation behind this modification would have been to improve mechanisms for moving lenses within imaging apparatuses [See Perreault].

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,376,081 in view of Charles [US 2014/0005484 A1]. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 2 below.
Table 2: U.S. Application No. 17/805,771 Claims vs. U.S. Patent No. 11,376,081 Claims
Instant Application No. 17/805,771 Claims (Difference Emphasis Added)
U.S. Patent No. 11,376,081 Claims (Difference Emphasis Added)
1. An intraoperative optical imaging system for imaging a target during a medical procedure, the intraoperative optical imaging system comprising: an optical assembly comprising at least one moveable zoom optic and at least one moveable focus optic and having an aperture; 5a zoom actuator for positioning the at least one moveable zoom optic; a focus actuator for positioning the at least one moveable focus optic; a controller for independently controlling the at least one moveable zoom optic and the at least one moveable focus optic by respectively using the zoom actuator and the focus actuator in response to received control input; and 10a camera for capturing an image of the target from the optical assembly, each of the at least one moveable zoom optic and the at least one moveable focus optic comprising at least one independently moveable lens operably coupled with a linear stage and a conveyer system operably coupled with the zoom actuator and the focus actuator for respectively controlling positioning the least one moveable zoom optic and the at least one moveable focus optic, the linear stage comprising a 15linear guide and a guide actuator, and the conveyer system comprising a conveyor belt mechanism, and the conveyer system operably coupled with the zoom actuator and the focus actuator for respectively controlling positioning the at least one moveable zoom optic and the at least one moveable focus optic, at least one of the zoom actuator and the focus actuator comprising at least one of a shape-changing material and a smart material, and 20the optical imaging system configured to automatically autofocus to a predetermined point relative to a medical instrument only after a time lag, whereby erroneous focus change is avoided.

2. The optical imaging system of claim 1, wherein the aperture is adjustable, wherein the optical imaging system is further configured to: operate at a minimum working distance from the target, the minimum working distance defined between the aperture of the optical assembly and the target; automatically change between different autofocus modes; autofocus through a predefined depth range; capture focused images at different depths through the predefined depth range; mount in relation to a moveable support structure; and one of automatically autofocus to a predetermined point relative to the medical instrument and automatically autofocus to a predetermined point relative to the medical instrument only if a focus point, relative to the medical instrument, is within a field of view of the optical imaging system, whereby unintentional focus change is avoided, and wherein the controller is configured to: determine the minimum working distance by receiving information from a navigation system external to the optical imaging system, the information comprising information relating to a position and an orientation of a positioning system and information relating to a position and an orientation of the medical instrument by using a machine vision component; and determine a desired position of the focus optics based on the minimum working distance, and control the focus actuator to position the focus optics at the desired position.
1. An intraoperative optical imaging system for imaging a target during a medical procedure, the intraoperative optical imaging system comprising: an optical assembly comprising moveable zoom optics and moveable focus optics and having an aperture; a zoom actuator for positioning the zoom optics; a focus actuator for positioning the focus optics; a controller for controlling the zoom actuator and the focus actuator in response to received control input; and a camera for capturing an image of the target from the optical assembly, each of the zoom optics and the focus optics comprising a plurality of independently moveable lenses operably coupled with a linear stage and a conveyor system operably coupled with the zoom actuator and the focus actuator for respectively controlling positioning the zoom optics and the focus optics, the linear stage comprising a linear guide and a guide actuator, and the conveyer system comprising a conveyor belt mechanism, and the conveyor system operably coupled with the zoom actuator and the focus actuator for respectively controlling positioning the zoom optics and the focus optics, at least one of the zoom actuator and the focus actuator comprising at least one of a shape-changing material and a smart material, and the optical imaging system configured to automatically autofocus to a predetermined point relative to a medical instrument only after a time lag, whereby erroneous focus change is avoided.

2. The optical imaging system of claim 1, wherein the aperture is adjustable, wherein the zoom optics and the focus optics are independently moveable by the controller using the zoom actuator and the focus actuator, respectively, 5wherein the optical imaging system is further configured to: operate at a minimum working distance from the target, the minimum working distance defined between the aperture of the optical assembly and the target; automatically change between different autofocus modes; autofocus through a predefined depth range; 10capture focused images at different depths through the predefined depth range; mount in relation to a moveable support structure; and one of automatically autofocus to a predetermined point relative to the medical instrument and automatically autofocus to a predetermined point relative to the medical instrument only if a focus point, 1relative to the medical instrument, is within a field of view of the optical imaging system, whereby unintentional focus change is avoided, and wherein the controller is configured to: determine the minimum working distance by receiving information from a navigation system external to the optical imaging system, the information comprising information relating to a position and an orientation of a positioning system and information relating to a position and an orientation of the 20medical instrument by using a machine vision component; and determine a desired position of the focus optics based on the minimum working distance, and control the focus actuator to position the focus optics at the desired position.

3. The optical imaging system of claim 2, wherein the optical imaging system further comprises a support connector configured to removably mount the optical imaging system in relation to the moveable support structure.
3. The optical imaging system of claim 2, wherein the optical imaging system further comprises a support connector configured to removably mount the optical imaging system in relation to the moveable support structure. 
4. The optical imaging system of claim 2, wherein the moveable support structure comprises at least one of: a robotic arm, a manually operated support arm, and a moveable support frame.
4. The optical imaging system of claim 2, wherein the moveable support structure comprises at least one of: a robotic arm, a manually operated support arm, and a moveable support frame.
5. The optical imaging system of claim 2, further comprising a manual release button configured to enable manually positioning the optical imaging system.
5. The optical imaging system of claim 2, further comprising a manual release button configured to enable manually positioning the optical imaging system.
6. The optical imaging system of claim 1, further comprising a single housing configured to accommodate at least one of: the optical assembly, the zoom actuator, the focus actuator, and the camera, wherein the housing is further configured to accommodate the controller.
6. The optical imaging system of claim 1, further comprising a single housing configured to accommodate at least one of: the optical assembly, the zoom actuator, the focus actuator, and the camera, wherein the housing is further configured to accommodate the controller.
7. The optical imaging system of claim 1, wherein the controller is configured to communicate with a processor, the controller responsive to control input received from the processor via a user interface.
7. The optical imaging system of claim 1, wherein the controller is configured to communicate with a processor, the controller responsive to control input received from the processor via a user interface.
8. The optical imaging system of claim 1, wherein the controller is configured to communicate with a processor, the controller responsive to control input received from the processor via an input system.
8. The optical imaging system of claim 1, wherein the controller is configured to communicate with a processor, the controller responsive to control input received from the processor via an input system.
9. The optical imaging system of claim 1, further comprising a three-dimensional (3D) camera configured to capture 3D information of the target, wherein the 3D camera is configured to automatically focus through a predefined depth range and automatically capture a plurality of focused images corresponding to a plurality of depths through the depth range, wherein the imaging system is configured 5to generate a depth map based on the plurality of focused images corresponding to the plurality of depths through the depth range, wherein the depth map provides focused views of the field of view, corresponding to the plurality of depths through the depth range, and wherein the depth map comprises at least one of contours, color-coding, and any other indicator of each depth of the plurality of depths.
9. The optical imaging system of claim 1, further comprising a three-dimensional (3D) camera configured to capture 3D information of the target, wherein the 3D camera is configured to automatically focus through a predefined depth range and automatically capture a plurality of focused images corresponding to a plurality of depths through the depth range, wherein the imaging system is configured to generate a depth map based on the plurality of focused images corresponding to the plurality of depths through the depth range, wherein the depth map provides focused views of the field of view, corresponding to the plurality of depths through the depth range, and wherein the depth map comprises at least one of contours, color-coding, and any other indicator of each depth of the plurality of depths.
10. The optical imaging system of claim 1, further comprising at least one linear stage mechanism configured to move at least one of the zoom optics and focus optics.
10. The optical imaging system of claim 1, further comprising at least one linear stage mechanism configured to move at least one of the zoom optics and focus optics.
11. The optical imaging system of claim 1, further comprising at least one of. a power source, a power connector configured to couple with the power source, and a light source configured to couple with the power source.
11. The optical imaging system of claim 1, further comprising at least one of: a power source, a power connector configured to couple with the power source, and a light source configured to couple with the power source.
12. The optical imaging system of claim 1, further comprising an array of trackable markers configured to track position and orientation of the optical imaging system by the navigation system.
12. The optical imaging system of claim 1, further comprising an array of trackable markers configured to track position and orientation of the optical imaging system by the navigation system.
13. The optical imaging system of claim 2, wherein the minimum working distance comprises a range of approximately 15 cm to approximately 75 cm.
13. The optical imaging system of claim 2, wherein the minimum working distance comprises a range of approximately 15 cm to approximately 75 cm.
14. The optical imaging system of claim 1, wherein the information received from the navigation system comprises information relating to the position of the optical assembly relative to a position of the target.
14. The optical imaging system of claim 1, wherein the information received from the navigation system comprises information relating to the position of the optical assembly relative to a position of the target.
15. The optical imaging system of claim 2, wherein the optical imaging system is supported by a positioning system, wherein the information received from the navigation system comprises information relating to the position of the positioning system relative to a position of the target, and wherein the minimum working distance is determined by using a known position of the optical assembly relative to the 5position of the positioning system.  
15. The optical imaging system of claim 2, wherein the optical imaging system is supported by a positioning system, wherein the information received from the navigation system comprises information relating to the position of the positioning system relative to a position of the target, and wherein the minimum working distance is determined by using a known position of the optical assembly relative to the position of the positioning system.
16. The optical imaging system of claim 2, wherein the minimum working distance is determined as a distance between the aperture of the optical assembly and the target, the target being the focus point defined 29relative to the medical instrument having a known position and a known orientation, and wherein the information received from the navigation system comprises information relating to the known position and 5the known orientation of the medical instrument.  
16. The optical imaging system of claim 2, wherein the minimum working distance is determined as a distance between the aperture of the optical assembly and the target, the target being the focus point defined relative to the medical instrument having a known position and a known orientation, and wherein the information received from the navigation system comprises information relating to the known position and the known orientation of the medical instrument.
17. The optical imaging system of claim 1, further comprising at least one of: a memory coupled with the controller, the memory configured to store image data captured by the camera; and a wireless transceiver configured to transmit data from the optical imaging system wherein at least one of the zoom actuator and the focus actuator further comprises at least one of an electric motor, an engine, a pneumatic actuator, a hydraulic actuator, and a piezoelectric material.
17. The optical imaging system of claim 1, further comprising at least one of: a memory coupled with the controller, the memory configured to store image data captured by the camera; and a wireless transceiver configured to transmit data from the optical imaging system wherein at least one of the zoom actuator and the focus actuator further comprises at least one of an electric motor, an engine, a pneumatic actuator, a hydraulic actuator, and a piezoelectric material.
Claim 18 is the same as claim 1 but in method form.
Claim 18 is the same as claim 1 but in method form. 
19. A method of autofocusing using an intraoperative optical imaging system during a medical procedure, the method comprising: providing an intraoperative optical imaging system for imaging a target during a medical procedure, providing the intraoperative optical imaging system comprising: 5providing an optical assembly, providing the optical assembly comprising providing at least one moveable zoom optic and providing at least one moveable focus optic and having an aperture; providing a zoom actuator for positioning the at least one moveable zoom optic; providing a focus actuator for positioning the at least one moveable focus optic; 10providing a controller for independently controlling the at least one moveable zoom optic and the at least one moveable focus optic by respectively using the zoom actuator and the focus actuator in response to received control input; and providing a camera for capturing an image of the target from the optical assembly, wherein providing the zoom optics providing the focus optics comprises respectively 15providing each of the at least one moveable zoom optic and the at least one focus optic with at least one independently moveable lens operably coupled with a linear stage and a conveyer system operably coupled with the zoom actuator and the focus actuator for respectively controlling positioning the at least one moveable zoom optic and the at least one focus optic, the linear stage comprising a linear guide and a guide actuator, and the conveyer system comprising a 20conveyor belt mechanism, and the conveyer system operably coupled with the zoom actuator and the focus actuator for respectively controlling positioning the at least one moveable zoom optic and the at least one focus optic, and wherein providing at least one of the zoom actuator and the focus actuator comprises providing at least one of a shape-changing material and a smart material; and 25configuring the optical imaging system to automatically autofocus to a predetermined point relative to a medical instrument only after a time lag, whereby erroneous focus change is avoided; determining a working distance between an imaging target and the aperture; determining a desired position of the focus optics based on the working distance; and 30positioning the focus optics at the desired position.
19. A method of autofocusing using an intraoperative optical imaging system during a medical procedure, the method comprising: providing an intraoperative optical imaging system for imaging a target during a medical procedure, providing the intraoperative optical imaging system comprising: providing an optical assembly, providing the optical assembly comprising providing moveable zoom optics and providing moveable focus optics and having an aperture; providing a zoom actuator for positioning the zoom optics; providing a focus actuator for positioning the focus optics; providing a controller for controlling the zoom actuator and the focus actuator in response to received control input; and providing a camera for capturing an image of the target from the optical assembly, wherein providing the zoom optics providing the focus optics comprises respectively providing each of the zoom optics and the focus optics with a plurality of independently moveable lenses operably coupled with a linear stage and a conveyor system operably coupled with the zoom actuator and the focus actuator for respectively controlling positioning the zoom optics and the focus optics, the linear stage comprising a linear guide and a guide actuator, and the conveyer system comprising a conveyor belt mechanism, and the conveyor system operably coupled with the zoom actuator and the focus actuator for respectively controlling positioning the zoom optics and the focus optics, and wherein providing at least one of the zoom actuator and the focus actuator comprises providing at least one of a shape-changing material and a smart material; and configuring the optical imaging system to automatically autofocus to a predetermined point relative to a medical instrument only after a time lag, whereby erroneous focus change is avoided determining a working distance between an imaging target and the aperture; determining a desired position of the focus optics based on the working distance; and positioning the focus optics at the desired position.


20. The method of claim 19, further comprising: receiving information about position and orientation of the optical imaging system; using the received information to determine the working distance relative to the imaging target; 31determining there is no medical instrument with a focus point within a current field of view of the optical imaging system; performing autofocusing on another imaging target different other than the focus point; receiving information about position and orientation of the medical instrument; determining position of the focus point based on the position and orientation of the medical instrument; 10determining the working distance using the determined position of the focus point; receiving information about position and orientation of the positioning system; determining position and orientation of the optical imaging system using known position and orientation of the optical imaging system relative to the positioning system; and using the determined position and orientation of the optical imaging system to determine the 15working distance, wherein the information about the position and orientation of the medical instrument is received from an external navigation system, wherein the information about position and orientation of the optical imaging system is received from an external navigation system, 20wherein the optical imaging system is mounted on a positioning system, wherein the information about position and orientation of the positioning system is received from an external navigation system, and wherein the imaging target is a focus point defined relative to a medical instrument.
20. The method of claim 19, further comprising: receiving information about position and orientation of the optical imaging system; using the received information to determine the working distance relative to the imaging target; determining there is no medical instrument with a focus point within a current field of view of the optical imaging system; performing autofocusing on another imaging target different other than the focus point; receiving information about position and orientation of the medical instrument; determining position of the focus point based on the position and orientation of the medical instrument; determining the working distance using the determined position of the focus point; receiving information about position and orientation of the positioning system; determining position and orientation of the optical imaging system using known position and orientation of the optical imaging system relative to the positioning system; and using the determined position and orientation of the optical imaging system to determine the working distance, wherein the information about the position and orientation of the medical instrument is received from an external navigation system, wherein the information about position and orientation of the optical imaging system is received from an external navigation system, wherein the optical imaging system is mounted on a positioning system, wherein the information about position and orientation of the positioning system is received from an external navigation system, and wherein the imaging target is a focus point defined relative to a medical instrument.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus, it would have been obvious to make the claim limitations in the instant application broader by removing the specific language in the U.S. Patent.
Regarding the method and system claims, they are obvious variants of each other. In fact, neither can work without the other.
	Further, the U.S. Patent fails to explicitly disclose a controller for independently controlling the at least one moveable zoom optic and the at least one moveable focus optic by respectively using the zoom actuator and the focus actuator in response to received control input.
Charles discloses a controller for independently controlling the at least one moveable zoom optic and the at least one moveable focus optic by respectively using the zoom actuator and the focus actuator in response to received control input ([0299] the image processing module 392 provides feedback to the cameras 378a, 378b to change a focus, a viewing angle, a zoom factor, or the like).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the teachings of Charles. The motivation behind this modification would have been to improve visualizations systems for use during surgery [See Charles].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482